___________

                              No. 95-4240
                              ___________

Greta K. Postma,                     *
                                     *
           Appellant,                *
                                     *
     v.                              *
                                     *
The City of Orange City, IA; Don *
Schreur; Robert Dunlop; Art          *
Hielkema; Lee Woudstra; Phil         *
Bach; Daryl Beltman; Paul            *
Muyskens; Loren Veldhuizen; Paul *
Van Engelenhoven; Dan White;         *
Century 21 Foundation; Orange        *
City Development Corporation;        *
Fran Nieman; Sioux County State      *
Bank; Frank De Vries; Lloyd Kepp;*
Marv Vogel; Ronald Bouma; Dan        *
Kraai; Lyle Fogelman; Alan           *
Donldson; Agricultural               *   Appeal from the United States
Stabilization Conservation           *   District Court for the
Service; Department of               *   Northern District of Iowa.
Agriculture; Rod Jiskoot; Mary       *
Lou Vander Wel; Betsy Huibregtse;*          [Unpublished]
John Buntsma; Robert Visser;         *
Clayton Korver, Jr.; Larry           *
Leslie; Robert Hulstein; Steve       *
Schmidt; Jim Plagge; Northwestern*
State Bank; Robert Hagey; Mark       *
Schouten; Hubert Schuller; Sioux *
County; Robert Furleigh; The         *
Capital-Democrat; Pluim              *
Publishing; The Department of        *
Natural Resources, of the State      *
of IA; Bernard L. Smith; Loren       *
Bouma; Vern Beernink; William        *
Vander Maten; Gordon Abels; Dan      *
De Vries,                            *
                                     *
           Appellees.                *
                                     ___________

                        Submitted:   July 19, 1996

                            Filed:   August 1, 1996

                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Greta K. Postma appeals the district court's1 denial of her Federal
Rule of Civil Procedure 60(b) motion for relief from the court's earlier
judgment dismissing her action against defendants for failing to comply
with a court order.      Having carefully reviewed the record and the parties'
briefs, we conclude the judgment of the district court was correct.
Accordingly, we affirm.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE MARK W. BENNETT, United States District Judge
for the Northern District of Iowa.